Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended June 30, Six months ended June 30, (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 26 42 56 84 Total revenues % % Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses % % Earnings from continuing operations before income taxes 13 % — % Benefit (provision) for income taxes Earnings from continuing operations 31 % 14 % Earnings (loss) from discontinued operations, net of taxes Net earnings % % Less net earnings attributable to noncontrolling interests 14 20 26 51 Net earnings attributable to GECC $ $ % $ $ % Amounts attributable to GECC: Earnings from continuing operations $ $ 31 % $ $ 15 % Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GECC $ $ % $ $ % General Electric Capital Corporation Summary of Operating Segments Three months ended June 30, Six months ended June 30, (In millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ (11)% $ $ % Consumer (9)% % Real Estate (12)% % Energy Financial Services 22% % GE Capital Aviation Services (GECAS) (1)% — % Total segment revenues (8)% % GECC corporate items and eliminations (6)% % Total revenues $ $ (8)% $ $ % Segment profit CLL $ $ (11)% $ $ 4 % Consumer (13)% % Real Estate F F Energy Financial Services (12)% % GECAS (4)% — % Total segment profit 17% 11 % GECC corporate items and eliminations 75% 28 % Earnings from continuing operations attributable to GECC 31% 15 % Earnings (loss) from discontinued operations, net of taxes, attributable to GECC U U Net earnings attributable to GECC $ $ (13)% $ $ % General Electric Capital Corporation Condensed Statement of Financial Position June 30, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECC shareowners' equity Noncontrolling interests Total liabilities and equity $ $
